Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 15, 2016

                           No. 04-16-00703-CR and 04-16-00704-CR

                                      Fanny M. STUART,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR3449 and 2016CR5416
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
       In the interest of the efficient administration of the court’ docket, we ORDER Appeal
Nos. 04-16-00703-CR and 04-16-00704-CR, styled Fanny M. Stuart v. The State of Texas,
consolidated. The parties must file motions, briefs, and other pleadings as if the appeals were
one but put both appeal numbers in the style of the case. However, a record must be filed in each
appeal, the record in each case will remain separate and, if supplementation of the record
becomes necessary, the supplemental material must be filed in the appeal to which it applies.
The cases must be argued together in one brief, as in a single appeal, and if oral argument is
requested and granted, the entire case must be argued as a single appeal, with the total time limit
for each party equal to the ordinary time limit for a party in a single appeal. The court will
dispose of both appeals in the same judgment, opinion, and mandate.

       We order the clerk of this court to serve a copy of this order on all counsel.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2016.
___________________________________
Keith E. Hottle
Clerk of Court